Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkara US 2007/0129524 A1 (Sunkara) as evidenced by “Polyurethane Elastomers Hydrolytic Stability”, Czeiszperger R., 2012. 

Considering claims 1 - 3, Sunkara teaches at [0027, 0049 and 0070] a process of forming a fiber, and fibers thereof, comprising providing the thermoplastic polyether polyurethane and melt spinning the thermoplastic polyurethane into a fiber. Further, in a preferred embodiment of melt spinning the polyurethane from a spinneret to form a fiber the process further comprising the steps:  (c) optionally heating and drawing the fiber and (d) winding the fiber on bobbins. The disclosure is also directed to a woven or knit fabric comprising the fibers prepared by these methods. Furthermore, Sunkara does not recognize the claimed properties of tenacity and thermal shrinking after hydrolysis exposure according to DIN 53543. However, these properties are expected to be inherent to the fibers taught by Sunkara. Support for said expectation is found in addition to the similarities in processing said PU to form the fibers, as it will be discussed below, on the intrinsic properties of polyether polyurethanes as evidenced by the publication PU Hydrolytic Stability, wherein it is taught that the hydrolytic stability of a polyether group is excellent. In a 1989 study (3), the half-life of a butylurethane of H12MDI, which is an aliphatic isocyanate known for excellent hydrolytic stability, was just under 2 years with mild conditions, compared to a half-life of almost 14 years for diethyl ether under highly acidic conditions. This is why polyether polyurethanes are much better suited in an application where moisture is present. The polyethers, typically polypropylene glycol (PPG) or polytetramethylene ether glycol (PTMEG) have only the urea and urethane linkages that present a weak link. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Considering claims 4 – 8, Sunkara is relied upon as set forth above in the rejection of claim 1. Further, Sunkara teaches at [0124 Table 1] that the melting point for the polyurethane in Examples 6 and 7 is 177 and 173 degrees C respectively, and at [0073] that the fibers can be drawn from about 1.5.times. to about 8.times., preferably at least about 2 times  and preferably up to about 4 times. As to the drawing temperature, as noted above, Sunkara teaches at [0070] that the thermoplastic polyurethane of the disclosure can be spun into fibers by melt spinning the polyurethane from a spinneret to form a fiber, optionally heating and drawing the fiber, and winding the fiber on bobbins. Further, at [0074] Sunkara teaches that said heat setting temperature is at least about 100 degrees C. Thus, for embodiments wherein the temperature is between 100 and 110 degrees C, the drawing temperatures overlap with the claimed range.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786